                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    No. 5:15-CR-145-D
                                    No. 5:17-CV-180-D


MAMADOU JALLOW,                          )
                                         )
                       Petitioner,       )
                                         )
                v.                       )                       ORDER
                                         )
UNITED STATES OF AMERICA,                )
                                         )
                       Respondent.       )

       On April18, 2017, Mamadou Jallow ("petitioner" or "Jallow'') file motions to vacate, set

aside, or correct his sentence, pursuant to 28 U.S.C. § 2255 [D.E. 40, 41]. Jallow also seeks

appointment of counsel. Id. On June 1, 2017, the government responded in opposition [D .E. 46].

As explained below, the court denies Jallow's motion for appointment of counsel and dismisses

Jallow's motions.

                                                I.

       On May 6, 2015, a grand jury returned a five-count indictment that charged Jallow with

conspiring to commit access device fraud in violationof18 U.S.C. § 1029(b)(2) (count one), access

device fraud in violation of 18 U.s.c~ §§ 1029(a)(1), (c)(1)(A)(i) and 2 (count two), possession of

15 or more counterfeit access devices in violation of 18 U.S.C. §§ 1029(a)(3), (c)(1)(A)(i) and 2

(count three), and two counts of aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1)

(counts four and five) [D.E. 1].

       On November 30, 2015, pursuant to a written plea agreement, Jallow pleaded guilty to

conspiracy to commit access device fraud (count one) and aggravated identity theft (count four)

[D.E. 23, 24]. OnApril21, 2016, the court sentencedJallowto 36 months' imprisonment on count
one and a consecutive term of24 months' imprisonment on count four, for a total term of60 months'

imprisonment [D.E. 36, 38]. The court also ordered that Jallow pay a special assessment of$200

and restitution of$3 82.23. Id. J allow did not appeal his conviction or sentence. On April18, 2017,

Jallow filed a motion to vacate his sentence under 28 U.S.C. § 2255 and an amended motion to

vacate his sentence under 28 U.S.C. § 2255 [D.E. 40, 41]. Jallow argues that he is actually innocent

of violating 18 U.S.C. § 1028A in light of Flores-Figueroa v. United States, 556 U.S. 646 (2009).

Specifically, Jal1ow argues that the government failed to show that Jallow knew he was using

account information belonging to an actual person. See [D.E. 41].

       A motion to dismiss under Rule 12(b)(6) of the Federal Ru1es of Civil Procedure for "failure

to state a claim upon which relief can be granted" tests whether the complaint is legally and factually

sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly. 550

U.S. 544,562-63,570 (2007); Coleman v. Md. CourtofAIWeals, 626F.3d 187, 190 (4thCir. 2010),

aff'd, 566U.S. 30(2012); Giarratanov.Johnson, 521 F.3d298, 302(4thCir. 2008); accord Erickson
                                                                             i
v. Pardus, 551 U.S. 89,93-94 (2007) (per curiam). In considering amotion to dismiss, a court need

not accept a complaint's legal conclusions drawn from the facts.     See,~'      Iqbal, 556 U.S. at 678.

Similarly, a court "need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments." Giarratano, 521 F.3dat302; see Iqbal, 556U.S. at677-78. Moreover, acourtmaytake

judicial notice of public records without converting a motion to dismiss into a motion for summary

judgment. See,~' Fed. R. Evid. 201; Tellabs. Inc. v. Makor Issues & Rights. Ltd., 551 U.S. 308,

322 (2007); Philips v. Pitt Cnty. Mem'1 Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In reviewing a

section 225 5 motion to vacate, the court is not limited to the motion itself. The court also may

consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993).

                                                  2
        "To establish actual innocence, [a defendant] must demonstrate that, in light of all the

evidence, it is more likely than not that no reasonable juror would have convicted him." Bousley

v. United States, 523 U.S. 614, 623 (1998) (quotations omitted). When a defendant did not argue

actual innocence on direct appeal, he may not do so in support of a section 2255 motion unless he

can show by clear and convincing evidence that he is factually innocent of the offense for which he

was convicted. See United States v. Pettiford, 612 F.3d270, 282 (4th Cir. 2010). "[T]his standard

is not satisfied by a showing that a [defendant] is legally, but not factually, innocent." Id.; see

Bousley, 523 U.S. at 623 ("'[A]ctual innocence' means factual innocence, not mere legal

insufficiency.'').

        Jallow procedurally defaulted his actual innocence claim because he did not raise it on direct

appeal. See Massaro v. United States, 538 U.S. 500,504 (2003); Bousley, 523 U.S. at 621; United

States v. Fugit, 703 F.3d 248,253 (4th Cir. 2012); United States v. Sanders, 247 F.3d 139, 144 (4th

Cir. 2001); UnitedStatesv. Mikalajunas, 186F.3d490,492-93 (4thCir. 1999). Jallow'sprocedural

default can be excused only if he can show cause and prejudice or actual innocence. See Bousley,

523 U.S. at 622. Jallow relies on the actual innocence exception.

        Count four of Jallow's indictment charges that he did "knowingly possess and use, without

lawful authority, a means of identification of another person, to wit, an account number belonging

to said other person." [D.E. 1] 5. Jallow stipulated in his plea agreement that he did "knowingly

possess and use a means of identification of another person." Plea Agreement [D.E. 18] 6. During

Jallow's Rule 11 proceeding, Jallow swore under oath that he understood the elements of the

aggravated identity theft charge in count four of the indictment. See Rule 11 Hr'g Tr. [D.E. 45]

17-18. The court also read the aggravated identity theft charge in count four to Jallow in full and

asked Jallow how he pleaded. See id. at 27-28. Jallow pleaded guilty and confirmed that he, in fact,

                                                  3
committed aggravated identity theft as set forth in count four. See id. The United States then

provided a factual basis for the guilty plea to count four, which included that Jallow knew that the

account information used in the fraud scheme in count four belonged ''to an individual human

being." Id. at 31.

       A knowing and voluntary guilty plea "constitutes a waiver of all nonjurisdictional defects,

including the right to contest the factual merits of the charges." United States v. Willis, 992 F.2d

489, 490 (4th Cir. 1993) (quotation and citation omitted); see Tollett v. Henderson, 411 U.S. 258,

267 (1973); United States v. Parker, 176 F. App'x 358, 359 (4th Cir. 2006) (per curiam)

(unpublished). Jallow entered such a knowing and voluntary plea. Moreover, the Presentence

Investigation Report ("PSR") referenced the victim. See PSR [D.E. 30] ~~ 16, 26. Thus, the record

demonstrates that Jallow's conduct falls within the scope of 18 U.S.C. § 1028A and comports with

Flores-Figueroa. See,~' Blackledge v. Allison, 431 U.S. 63, 73-74 (1977); United States v.

Dunkel, 685 F. App'x 234, 236 (4th Cir. 2017) (per curiam) (unpublished); United States v.

Lemaster,403 F.3d216, 221-22(4thCir. 2005);Akesodev. United States, 677F. Supp. 2d 703,705

(S.D.N.Y. 2009).

       Alternatively, Jallow's section 2255 motion is barred by the post-conviction waiver in his

plea agreement.      See,~'   Lemaster, 403 F.3d at 222-23; United States v. Brown, 232 F.3d 399,

402--03 (4th Cir. 2000); Plea Agreement~ 2.c; Ru1e 11 Hr'g Tr. at 22-24. In opposition to this

conclusion, Jallow cites United States v. Adams, 814 F.3d 178 (4th Cir. 2016). In Adams, the

United States Court of Appeals for the Fourth Circuit held that if a petitioner makes a cognizable

claim of actual innocence, such a claim falls outside the scope of an otherwise valid waiver. See id.
               '

at 182-83. As discussed, Jallow has not made a cognizable claim of actual innocence. Thus, Adams




                                                  4
does not help Jallow, and the post-conviction waiver in his plea agreement bars Jallow's section

2255 motion.

                                               II.

       In sum, the court DISMISSES petitioner's motions to vacate, and in the alternative DENIES,
                               I



petitioner's motions to vacate, set aside, or correct his sentence [D.E. 40, 41]. The court DENIES

petitioner's motion to appoint counsel [D.E. 40, 41].       The court DENIES a certificate of

appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322,336-38 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000). The clerk shall close the case.

       SO ORDERED. This _ll_ day of October 2018.




                                                        Chief United States District Judge




                                                5
